Citation Nr: 0919360	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-32 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 50 percent 
for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to April 
1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and November 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss due to service.

2.  The Veteran's tinnitus is not etiologically due to 
service.

3.  The Veteran's service-connected PTSD is manifested by s 
such symptoms as hypervigilance, flashbacks, nightmares, 
impaired impulse control, suicidal ideation, social 
avoidance, irritability, depression and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

3.  The criteria for an initial rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.7, 
4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to service-connection has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Since the Veteran is being 
granted an increased rating back to the date of service 
connection, staged ratings are inappropriate here.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, DC 9411.

History and Analysis

Service connection for bilateral hearing loss

The Veteran contends that service connection is warranted for 
bilateral hearing loss disability because it is related to 
his exposure to noise such as gunfire, artillery and 
explosions during service.  The Board notes that the 
Veteran's DD-214 and personnel records show occupational 
titles such as Ammo Handler, Artillery Mechanic, Cannoneer 
and Assistant Gunner.  The Board thus concedes that the 
Veteran was exposed to loud noise in service.

His service treatment records do not reveal any complaints, 
treatment or diagnoses of hearing loss during service.  The 
Veteran's separation examination report does not show any 
hearing loss.  

A July 2006 VA examination contained the following 
audiometric test results:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
30
45
45
70
LEFT
25
30
25
35
75

Speech audiometry revealed Maryland CNC speech recognition 
ability of 96 percent in the right ear and of 96 percent in 
the left ear.  

The examiner reported that the Veteran's chief complaint was 
of a sharp pain above and behind his right ear, as well as 
that his hearing on the right side was less acute than the 
left.  The Veteran also reported intermittent tinnitus, which 
occurred a few times of month.  The Veteran reported the 
onset of his hearing loss and tinnitus as about 10 years 
prior.  The examiner noted the Veteran's history of noise 
exposure working with artillery in service.  As a civilian 
the Veteran reported working primarily in the auto business 
both as a mechanic and in customer service.  He reported no 
use of hearing protection during his work as a mechanic.  
There was no report of any noisy hobbies.  Family history 
indicated some reports of hearing loss as his relatives aged.   

The examiner's diagnosis was that the Veteran had borderline 
normal to mild essential sensorineural hearing loss for the 
left ear through 3000 Hz, sloping to a severe degree for 4000 
Hz onward.  For the right ear there was a moderate conductive 
loss rising to a mild degree at 1000 Hz and sloping moderate 
degree at 2000 Hz to a profound degree at 6000 Hz.  

Since the Veteran had a bilateral auditory threshold of 40 
decibels at some of the designated frequencies and since he 
had at least three auditory thresholds of 26 decibels or 
higher at the designated frequencies, the Veteran displayed 
bilateral hearing loss as defined by VA.  See 38 C.F.R. 
§ 3.385.

The VA examiner opined that the Veteran's hearing loss was 
less likely as not caused by a result of military service.  
The hearing test at separation was within normal limits and 
there were no other complaints noted within the claims file.  
There was also no record of any audiometric testing done 
since service.  The examiner stated that as a combat Veteran 
it was certainly possible that his military service may have 
contributed to the hearing loss, given the extreme high 
frequency loss.  However, given the normal hearing report on 
exit from service, it is unclear.  The Veteran's family 
history also suggests an unclear cause of the hearing loss.  

A VA treatment record from January 2007 shows that upon 
audiological evaluation there was normal/borderline hearing 
in the left ear through 2000 Hz with a mild to severe high 
frequency sensorineural drop.  In the right ear there was a 
mild hearing loss through 2000 Hz with some low frequency 
conductive components and then a moderate to profound high 
frequency sensorineural drop.  

An October 2007 report by a private medical doctor, Dr. G.V., 
noted that the Veteran had a long-standing decrease in 
hearing in his right ear as well as some tinnitus.  The 
examiner noted that a VA audiogram revealed a high frequency 
sensorineural hearing loss, worse in the right ear and he was 
provided with a hearing aid that seemed to help him.  He 
still suffered a bit with some tinnitus.  The Veteran's 
history was strong for noise exposure, including working with 
Howitzer guns.  Most of the Veteran's shooting was with the 
right ear to the chamber that generated the noise.  The 
Veteran had no other dominant history related to family or 
exposure.  There was no history of head trauma or ototoxic 
drugs.  The Veteran's examination was normal.  An audiogram 
was performed which showed a bilateral high frequency 
sensorineural hearing loss, worse in the right ear.  Speech 
discrimination was good.  The examiner opined that the 
Veteran had a high frequency sensorineural hearing loss that 
is more than he should experience for his age.  The examiner 
felt it was directly secondary to his significant noise 
exposure while in the armed services.  

During the Veteran's October 2007 Decision Review Officer 
hearing at the RO he testified that he was an artilleryman in 
service and was exposed to Howitzers.  The Veteran testified 
that he never complained about his hearing loss because it 
was not a big deal compared to his other health problems.  
The Veteran described issues with watching television and 
that he had instances where a ringing in his ears will come 
on.  The Veteran described the ringing as happening more 
often and not always immediately going away.  

While the Veteran has stated his belief that his exposure to 
noise during military service caused his claimed bilateral 
hearing loss, as a layperson he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

There are two medical opinions that address the contended 
relationship between the Veteran's exposure to noise in 
service and his current bilateral hearing loss.  It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same.  Evans v. West, 12 Vet. App. 22, 
30 (1998).  In so doing, the Board may accept one medical 
opinion and reject others.  Id.  At the same time, the Board 
cannot make its own independent medical determinations, and 
it must have plausible reasons, based upon medical evidence 
in the record, for favoring one medical opinion over another.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board 
must determine the weight to be accorded the various opinions 
in this case based on the quality of the evidence and not 
necessarily on its quantity or source.

The Board acknowledges that it appears that the Veteran's 
claims file and service treatment records were not available 
for Dr. G.V. to examine and therefore that his opinions are, 
to some extent, based on the Veteran's own recitation of his 
medical history.  The Board may not, however, disregard a 
favorable medical opinion solely on the rationale it was 
based on a history given by the Veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  Rather, as the Court 
further explained in Coburn v. Nicholson, 19 Vet. App. 427 
(2006), reliance on a Veteran's statements renders a medical 
report not credible only if the Board rejects the statements 
of the Veteran as lacking credibility.  In this case, there 
is no reason to doubt the Veteran's credibility with respect 
to the history of his symptoms.  Further, the July 2006 VA 
examiner conceded that the Veteran's military service may 
have contributed to his hearing loss.   

Here, the Board has no basis for fully discounting either the 
opinion in support of the Veteran's claim or against the 
Veteran's claim in favor of the other.  There is no 
significant difference in expertise apparent from the 
reports.  Both opinions were offered by an examiner whose 
professional credentials appear to demonstrate that they 
possess the necessary education, training, and expertise to 
provide the requested opinion.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Overall, the Board is unable to assign considerable probative 
value to any one opinion.  To be sure, the most 
distinguishing aspect is that there is one opinion in favor 
of the Veteran's claim and one opinion against the claim.  
See C.F.R. § 3.102. 

There is evidence both for and against the claim.  The 
Veteran's service treatment records are available and do not 
show any hearing loss in service.  In addition, the Veteran 
does not contend that he received significant treatment for 
his hearing loss in service.  However, though the Veteran was 
not diagnosed with hearing loss in service "the fact that a 
condition was not diagnosed cannot, by itself, serve to rebut 
a subsequent expert diagnosis."  Hanson v. Derwinski, 1 Vet. 
App. 512, 516 (1991).  Furthermore, while the medical records 
available to the Board do not show any post-service treatment 
for hearing loss until 2006, the Veteran's own testimony and 
contentions are competent in describing that he has 
experienced difficulty in hearing since at least 1996. 

The October 2007 opinion of Dr. G.V. provides support for a 
finding of service connection.  Significantly, he opined that 
the Veteran's present bilateral hearing loss is related to 
the noise he was exposed to during service.  The July 2006 VA 
examiner opined that that the Veteran's hearing loss was not 
caused by his military service.  However, this same VA 
examiner also opined that that Veteran's conceded that the 
Veteran's military service may have contributed to his 
hearing loss.  

The medical evidence and continuity of symptomatology suggest 
that the evidence of record that the Veteran incurred 
bilateral hearing loss as a result of his military service is 
at least in equipoise.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court went on to say that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the Veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

After a full review of the record, including the medical 
evidence and testimony of the Veteran, the Board concludes 
that service connection for bilateral hearing loss is 
warranted.  As noted above, the evidence includes VA and 
private audiological examination reports which demonstrate 
that the Veteran has current hearing loss as defined by VA, 
the Veteran's contentions and testimony and the opinion of a 
private medical doctor, indicating the Veteran's hearing loss 
was related to his military service.  Accordingly, since the 
evidence is at least in equipoise, the benefit of the doubt 
doctrine is applicable and the Veteran prevails.  See 
Gilbert, supra.  Therefore, service connection for bilateral 
hearing loss is granted.  

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist in regards to the claim for service connection for 
hearing loss would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

Service connection for tinnitus

With regards to the Veteran's claim of tinnitus, the record 
is devoid of any complaints or treatment for tinnitus during 
service. There are no post-service treatment records 
documenting any complaints or treatment for tinnitus until 
2006.   In the July 2006 VA indicated that his tinnitus was 
intermittent and first began 10 years prior, or in 1996.  

In this case the Veteran currently has tinnitus.  The 
question that must be answered is whether or not the tinnitus 
the Veteran currently has was caused by his military service.  
The Veteran contends he was exposed to acoustic trauma in his 
military service, and given his service MOS and contentions, 
there is no reason to doubt his credibility that he was 
exposed to loud noise during his service.  However, the 
Veteran has indicated that his tinnitus did not have its 
onset until around 1996, so there is no continuity of 
symptomatology since service.  In addition, the Veteran also 
worked as a mechanic post-service without apparent hearing 
protection. 

The Veteran has stated his belief that his exposure to noise 
during military service caused his claimed tinnitus; as a 
layperson he is not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

The Court has indicated that the absence of any medical 
records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board 
where it found that Veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

Although the Veteran is competent to describe tinnitus 
symptoms and their continuous effect to the present, the 
contemporaneous medical evidence during service does not 
corroborate any of these problems or complaints.  There are 
no service treatment records at all documenting any 
complaints or treatment in service regarding tinnitus, 
including a separation examination that was devoid of any 
notations regarding hearing problems or issues with the 
Veteran's ears.  Additionally, there are no medical records 
indicating complaints or treatment for tinnitus within the 
first year after discharge from active duty service.  The 
earliest post-service reference in the claims file to 
tinnitus is in a July 2006 VA examination report.  Further, 
the Veteran indicated that the tinnitus was first present 
about 10 years earlier, or 1996, which is more than 25 years 
after discharge from service.  The Board notes that while the 
July 2006 VA examiner and October 2007 private examiners both 
mention the Veteran's intermittent tinnitus, neither one 
links the Veteran's tinnitus to service.  Rather, the October 
2007 private examiner specifically states the Veteran's high 
frequency sensorineural hearing loss was related to his 
military service. 

The length of time between the Veteran's discharge from 
service and his diagnosis of tinnitus is probative evidence 
against his claim.  The record shows that the Veteran did not 
have tinnitus during the service or within a year of 
discharge from service and there is no medical evidence 
linking current tinnitus to service.  The Veteran indicated 
in his July 2006 VA examination that the onset of his 
tinnitus was in 1996, more than 25 years after discharge from 
service.  The record also contains some evidence of post-
service occupational noise exposure, even assuming the 
Veteran wore his required hearing protection.  For the Board 
to conclude that the appellant's tinnitus had its origin 
during military service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for tinnitus must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initial evaluation in excess of 50 percent for service-
connected PTSD

The Veteran submitted his claim for service connection for 
PTSD in February 2006.  The March 2007 Rating Decision on 
appeal granted the Veteran service connection, and assigned 
an initial rating of 30 percent, effective from February 27, 
2006.  The Veteran was subsequently granted a 50 percent 
rating back to the date of service connection via a September 
2007 rating decision.  The Veteran has appealed the initial 
30 percent rating.

A February 2006 private psychological examiner noted that the 
Veteran was unemployed and that the lack of an organized day 
of work made his PTSD symptoms worse.  The Veteran reported 
poor attention and poor concentration, and indicated his 
emotions were volatile.  He reported problems dealing with 
grief, experienced fear, depression, apprehension about the 
future and problems of irritability.  The Veteran indicated 
he was unable to rest and experienced the need to withdraw 
from people and crowded situations.  He reacted to being 
closed in and engages in antisocial acts.  He was hyper-alert 
and had feelings of needing to be in control of his family.  
The examiner diagnosed PTSD and the Veteran was found to have 
a Global Assessment of Functioning (GAF) score of 42. 

A November 2006 private psychological examiner noted that 
there were no significant changes from the last report he had 
prepared for the Veteran, in that the Veteran's condition had 
not improved.  The examiner did note that the Veteran was 
appropriately dressed and practiced good hygiene.  The 
Veteran reported that he has been experiencing unpredictable 
and aggressive behavior that caused his family and friends to 
complain about him.  Following the unpredictable emotional 
outsbursts, he may go into a deep state of depression for a 
long period of time.  The Veteran tended to withdraw from 
close relationships and suffers from survivors' guilt.  The 
examiner noted the Veteran was suffering from flashbacks and 
intrusive recollections, along with periods of thought 
confusion.  The Veteran also reported sleep disruption, only 
sleeping a few hours at a time.  He was suffering from severe 
nightmares and had suicidal thoughts, but no plans.  The 
Veteran indicated he had to leave his last job for medical 
and emotional reasons.  The Veteran was found to have a GAF 
score of 41. 

VA treatment records from December 2006 noted that the 
Veteran was in treatment due to marked symptoms of PTSD.  
These symptoms included sleep disturbance, irritability, 
difficulty in crowds and overreaction to loud noises.  Affect 
was full and mood was anxious and depressed at times.  There 
was no evidence of delusion or hallucination at the time and 
insight and judgment were good.  

A March 2007 private psychological examiner found the Veteran 
continued to suffer from severe flashbacks and thought 
confusion.  The Veteran described sleep interruption and 
severe nightmares, as well as suicidal thoughts, but no 
plans.  The Veteran described unpredictable and aggressive 
behavior and depression and withdrawal from close 
relationships.  The examiner found the Veteran to have 
chronic, severe PTSD.  The Veteran was found to have a GAF 
score of 40. 

An April 2007 VA examiner noted that the Veteran had problems 
dealing with people at work and now has to be by himself.  He 
did not socialize much except for a brother and a few close 
friends and is mainly isolated.  He had lost interest in 
prior hobbies.  The Veteran described suffering intrusive 
memories all the time and having severe nightmare twice a 
week.  Hyperarousal symptoms included insomnia and sleep 
disturbances and irritability with anger.  Difficulty with 
crowds is worse and he has overreaction to loud noises.  The 
Veteran reported problems dealing with customers and his 
children.  Avoidance symptoms included vigilance, 
watchfulness, self-protectiveness, being anxious, 
claustrophobic and checking locks.  The Veteran was often 
depressed and acknowledged intermittent tearfulness.  Mental 
status examination found him without homicidal or suicidal 
ideation at the time, but he had it in the past.  He was 
oriented times three.  He was sad and anxious, but 
cooperative.  The Veteran denied auditory hallucinations, but 
acknowledged sometimes seeing people in the woods when no one 
was there.  The Veteran was found to have a Global GAF score 
of 49.

VA treatment records from January to October 2007 show 
continued treatment for PTSD.  

At the Veteran's October 2007 hearing before a Decision 
Review Officer at the RO, the Veteran testified about his 
issues dealing with coworkers and customers at work and 
issues with his concentration.  The Veteran also described 
his sleep disturbances and flashbacks, as well as his 
irritability and anger.  He hinted at suicidal thoughts and 
that he tried hard to keep himself together for his children.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 61-
70 is indicated where there are, "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  A score of 51-60 is 
indicated where there are, "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 is indicated where there 
are, "[s]erious symptoms (e.g. suicidal ideation, sever 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job)."  A score of 31-40 
is indicated where there is "[s]ome impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family 
and is unable to work; child frequently bears up younger 
children, is defiant at home, and is failing at school.)"


The list of seven symptoms in Diagnostic Code 9411 are 
intended to describe the total occupational and social 
impairment of a person with certain mental disorders. But it 
is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  38 C.F.R. § 4.21. Moreover, with respect 
to mental disorders, it is not the symptoms, but their 
effects, that determine the level of impairment.  See 61 Fed. 
Reg. 52,697 (October 8, 1996) (comments accompanying 
amendments to the schedule of criteria for mental disorders).  

The September 2007 rating decision granted a 50 percent 
rating for PTSD back to the date of service connection.  The 
Board finds, however, that the evidence of record meets the 
criteria for a 70 percent rating for the Veteran's PTSD.  As 
shown above, the Veteran had symptoms of hypervigilance, 
flashbacks, nightmares, impaired impulse control, suicidal 
ideation, social avoidance, irritability, depression and 
difficulty in establishing and maintaining effective work and 
social relationships, due to PTSD.  These symptoms, along 
with a GAF score as low as 40 indicate that the Veteran meets 
the criteria for a 70 percent rating.  Given the Veteran's 
contentions and testimony, his GAF scores, and his symptoms, 
the record more nearly approximates occupational and social 
impairment, with deficiencies in most areas than occupational 
and social impairment with reduced reliability and 
productivity contemplated in a 50 percent disability rating.  
See 38 C.F.R. § 4.7 (when there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating).  
Therefore, the Board finds that the Veteran's PTSD symptoms 
most approximately meet the criteria for an increased 70 
percent rating.

Accordingly, as the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the Veteran 
prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Resolving reasonable doubt in the claimant's favor, an 
increase to 70 percent is granted from the date of service 
connection.

The Veteran's symptoms do not meet the criteria for a 100 
percent rating for PTSD.  The greater weight of the evidence 
indicates that the Veteran's PTSD does not result in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Therefore, the 
Veteran does not meet the criteria for a 100 percent rating.  

Consequently, the Board finds that the disability picture for 
the Veteran's service-connected PTSD does not more nearly 
approximate the criteria for a 100 percent evaluation than 
those for a 70 percent evaluation.  The Board finds that 
since the grant of service connection the Veteran has met the 
criteria for a 70 percent rating and no higher.  See 
Fenderson, supra.

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).


Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
tinnitus, by a letter in September 2007, before the adverse 
rating decision that is the subject of this appeal.  In this 
letter the Veteran was given the specific notice required by 
Dingess, supra.  The Board concludes that VA has met its duty 
to notify the Veteran concerning his tinnitus claim.

As for the duty to notify, in a March 2006 letter sent before 
the issuance of the rating decision granting service 
connection for PTSD, the Veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence.  The Board notes that 
VAOPGCPREC 8-2003 held that, if, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  
Furthermore, the Veteran was sent a separate letter in March 
2006 which provided him information regarding initial 
disability ratings and effective-date elements of a claim.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This 
letter informed him of information and evidence necessary to 
substantiate an increased rating claim; informed him of the 
information that VA will seek to provide; informed him of the 
information that the Veteran is expected to provide; and 
asked the Veteran to submit any evidence in his possession 
pertinent to his claim.  

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records.  The Veteran also authorized VA to obtain 
private medical records and the Veteran submitted private 
medical records.  The Veteran was given VA examinations, with 
medical opinions, in connection with the claims.  The Veteran 
testified before a Decision Review Officer at the RO.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal, and he has 
done so.  Neither the Veteran nor his representative has 
indicated that there are any available additional pertinent 
records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.

An initial rating of 70 percent for PTSD is granted, subject 
to the law and regulations regarding the payment of monetary 
benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


